Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J., at suppression hearing, plea and sentence), rendered April 29, 1988, convicting defendant of murder in the second degree, and sentencing him to an indeterminate term of imprisonment of from 15 years to life, unanimously affirmed.
Defendant has failed to demonstrate that the court abused its discretion in denying his motion to withdraw his guilty plea (People v Frederick, 45 NY2d 520). In support of such motion, defendant alleged only that he had been coerced and threatened to plead guilty by counsel and that he was experiencing fear from some unspecified source. That counsel made defendant aware of his sentencing exposure cannot be a basis for finding coercion. And, while the pressures of considering a plea may be stressful, they do not constitute duress or coercion (People v Parker, 85 AD2d 565).
Defendant’s remaining arguments have not been preserved for review (People v Pellegrino, 60 NY2d 636, 637), and we decline to reach them. In any event, if we were to consider these arguments in the interest of justice, we would find them to be without merit, in view of defendant’s direct admission of pulling the trigger and express waiver of his right to a jury trial. Concur—Kupferman, J. P., Asch, Wallach, Smith and Rubin, JJ.